DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed on 07/27/2021, with respect to the claim objections of claims 11 and 19 have been fully considered and are persuasive in view of the amendment filed on 07/27/2021.  The claim objections of claims 11 and 19 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 07/27/2021, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1-2, 7-8, 12 and 18-20 have been fully considered and are persuasive in view of the amendment filed on 07/27/2021.  35 U.S.C. 102(a)(1) rejections of claims 1-2, 7-8, 12 and 18-20 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 07/27/2021, with respect to the 35 U.S.C. 103 rejections of claims 3-6, 9-11 and 13-17 have been fully considered and are persuasive in view of the amendment filed on 07/27/2021. The 35 U.S.C. 103 rejections of claims 3-6, 9-11 and 13-17 have been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0124626 A1 discloses displaying multiple lists of graphical elements associated with a same application simultaneously (see Fig. 16).
US 2017/0359461 A1 discloses displaying multiple lists of graphical elements, wherein each of the graphical elements is associated with a particular application (see Fig. 4A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        September 27, 2021